1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                        UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                               )    No. EDCV 18-02273 SHK
11   TRILBY VASQUEZ,                           )
12                                             )    [PROPOSED] ORDER AWARDING
           Plaintiff,                          )    EAJA FEES
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of FOUR
21   THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($4,500.00) subject to the
22   terms of the stipulation.
23
24                1/22/20
           DATE: ___________        ____________________________________
25
                                    HON. SHASHI H. KEWALRAMANI,
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
